PRESIDING JUSTICE STOUDER, dissenting: Because I find Georgia Havens’ rights to due process were violated in the instant case, I dissent. In cases of indirect civil contempt a defendant is entitled to an evidentiary hearing on the contempt charge. (In re Estate of Shlensky (1977), 49 Ill. App. 3d 885, 364 N.E.2d 430.) At the same time, civil contempt proceedings do not require that a defendant be personally present. (Comet Casualty Co. v. Schneider (1981), 98 Ill. App. 3d 786, 424 N.E.2d 911.) Georgia appeared by her attorney. There was no question that she had submitted herself to the in personam jurisdiction of the court. Her attorney was allowed to cross-examine Neil Havens and yet he was not allowed to present evidence supportive of Georgia’s position. While the trial court would not allow Georgia’s attorney to present evidence in support of her petition for setoff, the court eventually granted this very relief. The valuation of the property subject to setoff was determined based solely on Neil’s testimony. This is not a case of evidence preclusion. Rather it is a case of issue preclusion, since even the appellee admits that Georgia’s attorney while present in court was denied the right to have Georgia’s allegations considered, even if evidence had been available. Of course, once the court held that Georgia’s attorney had no standing to support her claim, no evidence was presented. The trial court’s position is aptly demonstrated by its memorandum, letter, order, and final order denying Georgia’s motion to reconsider. I find the appellee’s reliance on In re Marriage of Marks (1981), 96 Ill. App. 3d 360, 420 N.E.2d 1184, most unpersuasive, in light of the fact that Neil had also been held in contempt in these proceedings. From the record it is easily gleaned that Georgia and Neil have been uncooperative and difficult in these proceedings. However, a trial court’s displeasure with a party’s actions is not grounds for denial of due process. Even a defendant in a criminal case, who has fled the jurisdiction and is not present in court, is entitled to have his defense presented.